Citation Nr: 0323442	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right ankle injury.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1994 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
March 2001, when it was remanded for further development.  In 
April 2003, the appellant provided testimony from the 
Hartford RO at a video conference hearing before the 
undersigned, at the Board's office in Washington, D.C.  A 
transcript of this video conference is of record.  At that 
video conference, the appellant withdrew an appeal pertaining 
to the evaluation of exercise-induced asthma.  


REMAND

At the video conference in April 2003, the appellant 
testified that both service-connected disabilities had 
worsened since the last VA examinations in September 2001, 
thereby warranting a remand for current official 
examinations.  

In addition, the appellant testified that she had been 
recently evaluated and treated by a private chiropractor, and 
had also received medical treatment for the disabilities at 
issue at the VA facility in Fort Lauderdale, Florida in July 
or August 2002.  Records of this treatment are not currently 
contained in the claims file.  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should ask the appellant to 
sign and return the appropriate release 
forms in order to obtain any private 
medical records not already of record 
which are pertinent to the issues on 
appeal, especially the records of the 
private chiropractor who evaluated and 
treated her recently.  When obtained, 
these records should be incorporated into 
the claims file.  

2.  The RO should also obtain and 
incorporate into the claims file copies 
of all VA outpatient treatment records 
pertaining to the appellant's treatment 
for the disabilities at issue, including 
treatment at a VA facility in Fort 
Lauderdale in July and/or August 2002.  

3.  Then, the RO should schedule the 
appellant for an examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the service-connected 
right ankle and low back disabilities.  
The examiner must review the claims 
folder before completing the examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected low 
back disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
In addition, the examiner should 
elicit history concerning the 
frequency and duration of any 
incapacitating episodes involving 
the low back necessitating bed rest 
and treatment by a physician.  

4.  The RO should then readjudicate the 
claims seeking higher initial ratings for 
the service-connected right ankle and low 
back disabilities, including 
consideration of the criteria for 
evaluating spine disabilities which 
become effective on September 26, 2003.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until she is so informed, but she may furnish additional 
evidence and argument on the remanded matters while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




